It is true, as defendant in error's petition for rehearing suggests, that an appellate court should not reverse a proper ruling of a nisi prius court solely because an erroneous opinion or reason for making the ruling was given. But this legal precept does not apply to cases where, though the same result or general conclusion might have been otherwise properly reached as was reached, it plainly appears that the court below did not confine its consideration of the merits of the case to those legal factors, or evidentiary facts only which the law of the case requires to be considered as a basis for the ruling made. See Barry v. Walker, 103 Fla. 533, 137 Sou. Rep. 711, and cases cited; McEwen v. Schenck, as Receiver, decided at this term of Court, opinion filed January 18, 1933, 146 So. 839.
In this case the Court below held the Hillsborough County divorce decree void. This ruling we have heretofore decided was erroneous. Had it been correct, that ruling alone would have made unavoidable, as well as would have sustained, the Court's ruling directing a verdict against the party who was proceeding at the trial on the basis of the rejected divorce decree's validity. *Page 517 
Petitioner below (plaintiff in error here) was entitled to have the legal sufficiency of the entire evidence ruled on as against a motion for a directed verdict, on the basis of the disputed divorce decree's being held to be valid. There is nothing in the record in this case to show that, had the court below in the first instance, held the decree valid, he would nevertheless have directed a verdict against petitioner below, conceding arguendo that if the judge had done so, this Court would have upheld such a ruling on the whole evidence.
With the exception of the limited comment made by us concerning the disposition of petitioner's motion for a directed verdict on the issue of her alleged marriage to Benjamin S. Catlett, the overruling of which we held was not error, no conclusion was expressed in our original opinion, and none is expressed now, concerning the propriety of directing a verdict for or against either party in this case, on the whole record as it stood at the conclusion of all the testimony and evidence for both parties at the trial. That proposition cannot properly be decided by this court until after the court below has considered and ruled on the case in the light of those applicable legal principles which this court has held to be controlling with respect to steps in the trial.
Rehearing denied.
DAVIS, C.J., AND WHITFIELD, TERRELL AND BUFORD, J.J., concur.